ON MOTION FOR REHEARING.
Conviction is for possessing equipment for the manufacture of intoxicating liquor, punishment is one year in the penitentiary.
Our State's Attorney moves to strike out the bills of exception because filed too late. The trial court adjourned the 28th day of November. On the 12th day of November appellant's motion for new trial was overruled, and sixty days from that date given to file the bills. The sixty days expired on the 11th day of January. No order of further extension appears in the record. The bills were not filed until the 30th day of January, which was 19 days after the time granted had expired. The State's motion must therefore be sustained.
It is unnecessary to review the facts. They are amply sufficient to support the verdict.
The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.